DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 22 September, 2022. Claims 2, 3, 8, 10, 12-16, and 19-24 are pending in the instant application. Claims 14-16 and 19-24 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 2, 3, 8-10, 12, and 13 are currently under examination.

37 C.F.R. § 1.84
The drawings filed 22 September, 2022, have been reviewed and are acceptable.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 2, 3, 8, 10, 12, and 13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Claims 2 and 8 reference various HIV-1 envelopes from certain figures. Applicants are reminded that where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 U.S.P.Q.2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). See M.P.E.P. § 2173.05(s). Applicants have failed to demonstrate that there is no other practical way to define the invention. Amendment of the claim language to recite an immunogenic composition comprising three recombinant modified HIV-1 envelopes wherein the first envelope is a modified CAP260 envelope consisting of amino acids 29-844 of SEQ ID NO.: 55, the second envelope is a modified CAP174 envelope consisting of amino acids 30-849 of SEQ ID NO.: 57, and the third envelope is a modified Ko224 envelope consisting of amino acids 30-856 of SEQ ID NO.: 59, wherein said composition comprises a pharmaceutically acceptable carrier.
	Claim 13 is vague and indefinite because it recites an immunogenic composition that is immunogenic. Appropriate correction is required.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of claims 2 and 3 under 35 U.S.C. § 103 as being unpatentable over Murphy et al. (1993) in view of the UniProt sequence submissions providing the complete amino acid sequences of clade C isolates CAP260, CAP174, and Ko224 (2009, 2011a, 2011b), is hereby withdrawn in response to Applicants’ amendment and arguments.

The previous rejection of claims 8-10, 12, and 13 under 35 U.S.C. § 103 as being unpatentable over Alam et al. (2013) in view of Seaman et al. (2005) and the various UniProt sequence submissions (2009, 2011a, 2011b), is hereby withdrawn in response to Applicants’ amendment and arguments.

37 C.F.R. § 1.132
	The affidavit/declaration filed under 37 C.F.R. § 1.132 by Dr. Haynes on 22 September, 2022, is sufficient to overcome the rejections set forth supra.

	35 U.S.C. § 101
The following is a quotation of 35 U.S.C. § 101 which reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

	Claims 2, 8, 10, 12, and 13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed toward a judicial exception without significantly more. The claims are directed toward fragments of naturally-occurring HIV-1 envelopes (e.g., CAP260, CAP174, and Ko224 all correspond to naturally-occurring HIV-1 isolates). This judicial exception is not integrated into a practical application because the claimed polypeptides do not appear to be markedly different from their naturally-occurring counterparts. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S. Ct. 2107, 186 L. Ed. 2d 124, 106 U.S.P.Q.2d 1972, 81 U.S.L.W. 4388 (2013), the Court concluded that claims directed toward isolated DNAs are not patent-eligible because they read on isolated naturally-occurring DNA that is a "product of nature." The Court held that simply isolating a "gene from its surrounding genetic material is not an act of invention." Similarly, in this situation, the claimed polypeptides, and fragments thereof, have simply been isolated from their natural environment and do not constitute an inventive act. Furthermore, the inclusion of a carrier or generic adjuvant does not markedly change the characteristics of the Env polypeptides. Moreover, the utilization of a carrier and generic adjuvant is well-understood, routine and conventional in the field. Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Amendment of the claim language to incorporate a specific adjuvant or group of adjuvants (e.g., alum, MF59, poly-IC, etc.) would be remedial. Alternatively, if the Envs were modified to incorporate a specific tag (e.g., Hisx6) or some other structural modification (e.g., fusion to MBP), this would also be acceptable. Applicants’ representative is invited to contact the Examiner if they have any questions regarding allowable claim language.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                  30 September, 2022